Per Curiam :
The defendants offered no evidence upon the trial below *195which gives color to the allegation that they are mere squatters without even the color of title. They appear to have relied upon the insufficiency of the plaintiffs’ title. Their main contention is embodied in the first specification of error, where it is said the learned court below erred in not charging the jury, as requested by tbeir counsel, “ that the plaintiffs, having shown only a paper title in this case, without possession in them, or any one under whom they claim, are not entitled to recover in this action, and their verdict must be for the defendants.” But it was agreed in writing upon the trial below, that in 185-3 the heirs of David Lentz, deceased, were the owners of this land and were seised thereof for the purposes of partition. Thus we have the title at that time in Jacob S. Lentz, the plaintiffs’ grantor, and a regular succession of conveyances from the owner to the plaintiffs below. The case does not require elaboration.
Judgment affirmed.